Name: 2005/742/EC: Commission Decision of 19 October 2005 amending Decision 2003/858/EC as regards the list of territories from which importation of certain species of live fish, their eggs and gametes intended for farming in the European Community is authorised (notified under document number C(2005) 3964) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: trade;  fisheries;  cooperation policy;  tariff policy;  international trade
 Date Published: 2005-10-22; 2006-12-12

 22.10.2005 EN Official Journal of the European Union L 279/71 COMMISSION DECISION of 19 October 2005 amending Decision 2003/858/EC as regards the list of territories from which importation of certain species of live fish, their eggs and gametes intended for farming in the European Community is authorised (notified under document number C(2005) 3964) (Text with EEA relevance) (2005/742/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 91/67/EEC of 28 January 1991 concerning the animal health conditions governing the placing on the market of aquaculture animals and products (1), and in particular Article 19(1) thereof, Whereas: (1) Commission Decision 2003/858/EC of 21 November 2003 laying down the animal health conditions and certification requirements for imports of live fish, their eggs and gametes intended for farming, and live fish of aquaculture origin and products thereof intended for human consumption (2), establishes a list of third countries or parts thereof from which imports of live fish, their eggs and gametes intended for farming in the Community are authorised. (2) The inclusion of the comment carps only in the table in Annex I to Decision 2003/858/EC has led to different interpretations concerning the application of the Decision. For the sake of clarity, that comment should therefore be made more precise from a taxonomical point of view to meet the aim of the Decision. (3) It is also appropriate to simplify the presentation of the table in Annex I in order to avoid repeating the requirements set out in the model certificates. (4) Decision 2003/858/EC should therefore be amended accordingly. (5) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 Annex I to Decision 2003/858/EC is replaced by the text in the Annex to this Decision. Article 2 This Decision is addressed to the Member States. Done at Brussels, 19 October 2005. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ L 46, 19.2.1991, p. 1. Directive as last amended by Regulation (EC) No 806/2003 (OJ L 122, 16.5.2003, p. 1). (2) OJ L 324, 11.12.2003, p. 37. Decision as last amended by Decision 2004/914/EC (OJ L 385, 29.12.2004, p. 60). ANNEX ANNEX I Territories from which importation of certain species of live fish, their eggs, and gametes intended for farming in the European Community (EC) is authorised Country Territory Comments (1) ISO Code Name Code Description AL Albania AU Australia BR Brazil Cyprinidae only BG Bulgaria CA Canada CL Chile CN China Cyprinidae only CO Colombia Cyprinidae only CG Congo Cyprinidae only HR Croatia MK (2) Former Yugoslav Republic of Macedonia Cyprinidae only ID Indonesia IL Israel JM Jamaica Cyprinidae only JP Japan Cyprinidae only MY Malaysia (Peninsular, Western Malaysia only) Cyprinidae only NZ New Zealand RU Russia SG Singapore Cyprinidae only ZA South Africa LK Sri Lanka Cyprinidae only TW Taiwan Cyprinidae only TH Thailand Cyprinidae only TR Turkey US United States (1) No limitations if left blank. If a country or territory is allowed to export certain species, and/or eggs or gametes, the species must be specified and/or a comment, for example, eggs only  must be inserted in this column. (2) Provisional code that does not affect the definitive denomination of the country to be attributed after the conclusion of the negotiations currently taking place in the United Nations.